2 A.3d 468 (2010)
GOVERNMENT EMPLOYEES INSURANCE COMPANY, Respondent
v.
Jesse AYERS, Petitioner.
No. 442 WAL 2008.
Supreme Court of Pennsylvania.
July 27, 2010.

ORDER
PER CURIAM.
AND NOW, this 27th day of July, 2010 the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below.
Does the application of a household vehicle exclusion violate Section 1738 of the Motor Vehicle Financial Responsibility Law ("MVFRL"), where the same insurance company insures all vehicles owned by an insured, and where the exclusion *469 denies inter-policy stacking to the insured who has paid for stacking and has not executed a stacking waiver?
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.